Smith, C. J.,
delivered the opinion of the court.
In April, 1909, appellee, W. C. Craig & Co., cotton merchants, filed with appellant, Yazoo & Mississippi Yalley *298Railroad Company, four claims against appellant for loss on cotton shipped over appellant’s railroad, and in March or April, 1910, appellee filed with appellant a- claim of similar character, which several claims were paid by appellant in February, 1911, the several amounts thereof being, respectively, two hundred and forty-one dollars and eleven cents; two hundred and seventy-six dollars and fifty-three cents; two hundred and fifty-six dollars and eighty-eight cents; four hundred and twelve dollars and seventy-two cents and two hundred and sixty-four dollars and eighty-five cents. All these payments were made by vouchers issued by the appellant railroad company, the vouchers being uniform, except as to 'date and amount, and were as follows:
The Yazoo & Mississippi Yalley R. R. Co. to W. C. Craig & Co., Dr.
BNS 2/6/11 Yicksburg, Mississippi.
F. A. C. Y 52169
1910
February 1 3003 53882 Cotton
For loss on ten bales of cotton shipped from Yicksburg,. Miss., consigned order notify Baltic Mill, Baltic, Conn.
Amount $276.53
Approved for payment:
Comptroller.
Audited:
Auditor of Disbursement.
Received Feb. 25th, 1911, of the Yazoo & Mississippi Yalley R. R. Co. two hundred seventy-six B8/100 dollars,, in full of the above account.
W. C. Craig & Co.
Some months after these claims were settled this suit was instituted in the court of a justice of the peace by appellee to recover of appellant the sum of one hundred and forty-five dollars and nineteen cents, representing interest on these several claims at the rate of six per cent, per annum from the day they were filed with appellant *299until they were paid. Appellee obtained judgment in the court of the justice of the peace, and, an appeal having been prosecuted to the circuit court, a jury was there waived and the cause submitted to and decided by the judge, who returned a judgment in favor of appellee, from which judgment this appeal is taken.
Leaving out of view the rule announced in Clayton v. Clark, 74 Miss. 499, 21 So. 565; 22 So. 189, 37 L. R. A. 771, 60 Am. St. Rep. 521, the judgment of the court below nevertheless must be reversed; for the interest here sought to be recovered is not due by virtue of a contract providing for the payment thereof, but is simply a legal incident to the original debt (Buckner v. Pipes, 56 Miss. 366), recoverable as damages in an action for the recovery of the principal; and the rule is that, if interest is not due by the terms of the contract, but is simply an incident thereto recoverable as damages; the payment of the principal is a bar to its subsequent recovery (Bennett v. Federal Coal & Coke Co., 70 W. Va. 456, 74 S. E. 418, Ann. Cas. 1913E, 578, 40 L. R. A. [N. S.] 588, and authorities cited therein and in note thereto; 16 Am. & Eng. Enc. Law [2d Ed.] 1033; 22 Cyc. 1572).
Eeversed, and judgment here for appellant.

Reversed.